Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES SECOND QUARTER FISCAL 2009 RESULTS Edmonton, Alberta, November 6, 2008 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months (second quarter) and six months (first half) ended September 30, 2008. All dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights (dollars in millions) Three Months Ended Sept 30, Six Months Ended Sept 30, 2008 2007 2008 2007 restated (1) restated (1) Revenue $ 280.3 $ 223.6 $ 539.3 $ 391.2 Gross profit $ 44.3 $ 35.2 $ 91.9 $ 50.1 Gross profit per cent 15.8 % 15.7 % 17.0 % 12.8 % Operating income $ 23.0 $ 17.1 $ 50.0 $ 16.6 Net income $ (1.2 ) $ 3.2 $ 17.9 $ (5.4 ) Consolidated EBITDA (2) $ 36.2 $ 27.9 $ 73.0 $ 37.6 Capital spending $ 16.2 $ 33.4 $ 75.5 $ 43.5 1. See “Restatement September 30, 2007” at the end of this release. 2. For a definition of Consolidated EBITDA (as defined within the revolving credit agreement) and reconciliation to net income see “Non-GAAP Financial Measures” at the end of this release.The term “as defined within the revolving credit agreement” replaces the term “per bank” used in prior filings. The definition of Consolidated EBITDA has not changed. The Company continued to achieve strong growth in the second quarter and first half of fiscal 2009, with significant year-over-year gains in revenue, operating income and Consolidated EBITDA. A second quarter accounting loss of $1.2 million was recorded as a result of the impact of unrealized losses on foreign exchange and derivative financial instruments. The company does not plan to take any steps to realize either losses or gains on changes in foreign exchange or derivative financial instruments. Excluding these non-cash items, net income also increased during the second quarter. “Our operating results continued to strengthen with growing demand for recurring oil sands services having a positive impact on our business,” said Rod Ruston, President and CEO. “The volume of work from operational oil sands mines has grown significantly over the past year, driving demand for the mining, overburden removal and hauling services that are the Company's specialty.
